Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "the sensor input configured to indicate whether carbon dioxide levels in the one or more grow rooms" in lines 11-12. The limitation appears incomplete and thus, it is unclear what is meant by this limitation.
Claims 14-16 are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20140104879 A) in view of Ascherman (U.S. Patent Application Publication No. 2016/0100531). 
For claim 10, Lee discloses a system for distributing carbon dioxide within an indoor agricultural facility (as discussed in [0001]), the indoor agricultural facility having one or more grow rooms (as shown in Fig. 1), the system comprising: one or more atmospheric sensors (as discussed in [0066]: 44, 46) located within the corresponding one or more grow rooms (as shown in Fig. 1), the one or more atmospheric sensors configured to sense an amount of carbon dioxide within the corresponding one or more grow rooms (as discussed in [0066]: CO2 sensor 46); and a controller associated with the one or more atmospheric sensors of the one or more grow rooms (as discussed in [0083]), the controller having a processor with addressable memory, the controller configured to: receive sensor input from the one or more atmospheric sensors of the one or more grow rooms (as discussed in [0066] and [0083]), and enable an exhaust condition state, wherein when in the exhaust condition state the controller is configured to generate: a fresh air damper signal to open a fresh air damper; a damper control signal to close a mixing damper; a relief damper control signal to open a relief air damper (as discussed in [0058]: 36); a blower control signal to turn on a blower for at least a set time (as discussed in [0077]: 301); and a room damper control signal to close each room damper of one or more grow rooms (the reference to Lee discloses the controller is configured to open and close damper 36 based on sensor input).
Lee fails to show the sensor input configured to indicate whether there is no demand for carbon dioxide in any grow room; Response to Final Office action mailed April 28, 2022 Attorney docket No.: SGP-1701determine an exhaust condition state within the one or more grow rooms when one or more chillers are operating, wherein the determination is based on the sensor input indicating that there is no demand for carbon dioxide; and the controller having a processor with addressable memory.
Ascherman teaches a CO2 generator and controller comprising: sensor input configured to indicate whether there is no demand for carbon dioxide in any grow room (as discussed in [0011]); Response to Final Office action mailed April 28, 2022 Attorney docket No.: SGP-1701determine an exhaust condition state (as discussed in the abstract: “no gas output” and [0043]: “a preprogrammed on/off time”) within the one or more grow rooms when one or more chillers are operating, wherein the determination is based on the sensor input indicating that there is no demand for carbon dioxide (as discussed in [0044]: “it then checks 276 to see whether cooling mode is on, and if it is, the CO.sub.2 relay is turned off”); the controller having a processor with addressable memory (as discussed in [0011]: “the controller…further includes software” and [0024]); and the controller configured to generate: a chilled water control signal to close a chilled water coil valve (as discussed in [0034]: “a cooling device indicator light” and [0035]:”‘an interlock CO.sub.2/temperature key 146 (allows a user to select whether CO.sub.2 enrichment or reduction will operate independently of the cooling outlet, or if operation of the cooling outlet will defeat the CO.sub.2 enrichment/reduction process).”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lee to include the CO2 generator and controller as taught by Ascherman for the advantage of programming the controller to automatically operate in an exhaust condition state in order to obtain optimal CO2 levels within the indoor agricultural facility.

For claim 11, Lee as modified by Ascherman disclose the system of claim 10 wherein the controller is further configured to: enable a demand condition state (Ascherman on/off times define each state of operation, as discussed in the abstract: “high gas output” and [0043]: “preprogrammed on/off time”), wherein when in the demand condition state the one or more chillers are operating (Ascherman as discussed in [0044]: “it then checks 276 to see whether cooling mode is on, and if it is, the CO.sub.2 relay is turned off”), and wherein when in the demand condition state the controller is configured to generate: the fresh air damper signal to open the fresh air damper; the damper control signal to open the mixing damper; the relief damper control signal to close the relief air damper (Lee as discussed in [0058]: 36); the blower control signal to turn on the blower (Lee as discussed in [0077]: 301); the chilled water control signal to open the chilled water coil valve (Ascherman as discussed in [0034]: “a cooling device indicator light” and [0035]:”‘an interlock CO.sub.2/temperature key 146 (allows a user to select whether CO.sub.2 enrichment or reduction will operate independently of the cooling outlet, or if operation of the cooling outlet will defeat the CO.sub.2 enrichment/reduction process).”).; and the room damper control signal to open each room damper for each room of the one or more grow rooms demanding carbon dioxide (the reference to Lee discloses the controller is configured to open and close damper 36 based on sensor input).

For claim 13, Lee discloses a system for distributing carbon dioxide within an indoor agricultural facility (as discussed in [0001]), the indoor agricultural facility having one or more grow rooms (as shown in Fig. 1), the system comprising: one or more atmospheric sensors (as discussed in [0066]: 44, 46) located within the corresponding one or more grow rooms (as shown in Fig. 1), the one or more atmospheric sensors configured to sense an amount of carbon dioxide within the corresponding one or more grow rooms (as discussed in [0066]: CO2 sensor 46); and a controller associated with the one or more atmospheric sensors of the one or more grow rooms (as discussed in [0083]), the controller having a processor with addressable memory, the controller configured to: receive sensor input from the one or more atmospheric sensors of the one or more grow rooms (as discussed in [0066] and [0083]), the sensor input configured to indicate whether carbon dioxide levels in the one or more grow rooms (as discussed in [0083]); determine an upset condition state within the one or more grow rooms, based on the sensor input; and enable an upset condition state, wherein in the upset condition state at least one grow room of one or more grow rooms has a carbon dioxide level that is at least one of: above a predefined threshold, and below a predefined threshold [as discussed in [0083]),  Attorney docket No.: SGP-1701and wherein when in the upset condition state the controller is configured to generate: a fresh air damper signal to open a fresh air damper; a damper control signal to open a mixing damper; a relief damper control signal to open a relief air damper (as discussed in [0058]: 36); a blower control signal to turn on a blower (as discussed in [0077]: 301); a room damper control signal to close each room damper of the one or more grow rooms (the reference to Lee discloses the controller is configured to open and close damper 36 based on sensor input); and an exhaust control signal to open at least one exhaust in at least one of: all grow rooms of the one or more grow rooms, each grow room of the one or more grow rooms having the carbon dioxide level above the predefined threshold (as discussed in [0083]: “open the exhaust line 26”), and each grow room of the one or more grow rooms having the carbon dioxide level below the predefined threshold.
Lee fails to show the controller having a processor with addressable memory, and the controller configured to generate a chilled water control signal to close a chilled water coil valve.
Ascherman teaches a CO2 generator and controller comprising: a controller having a processor with addressable memory (as discussed in [0011]: “the controller…further includes software” and [0024]); and the controller configured to generate: a chilled water control signal to close a chilled water coil valve (as discussed in [0034]: “a cooling device indicator light” and [0035]:”‘an interlock CO.sub.2/temperature key 146 (allows a user to select whether CO.sub.2 enrichment or reduction will operate independently of the cooling outlet, or if operation of the cooling outlet will defeat the CO.sub.2 enrichment/reduction process).”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lee to include the CO2 generator and controller as taught by Ascherman for the advantage of programming the controller to automatically operate in an upset condition state in order to obtain optimal CO2 levels within the indoor agricultural facility.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20140104879 A) in view of Ascherman (U.S. Patent Application Publication No. 2016/0100531), as applied to claims 10-13 above, and further in view of O’Hayer (U.S. Patent Application Publication No. 2017/0102153).
For claims 14-15, Lee as modified by Ascherman disclose the invention substantially as claimed, but fail to specifically show the system of claim 13 wherein enabling the upset condition state further comprises the controller generating: a siren control to turn on at least one siren in at least one of: all grow rooms, each grow room of the one or more grow rooms having the carbon dioxide level above the predefined threshold, and each grow room having the carbon dioxide level below the predefined threshold and wherein enabling the upset condition state further comprises the controller generating: a fire monitor output, wherein the fire monitor output is sent to a fire panel for relay to a fire department. However, O’Hayer teaches a system comprising a controller ([0056]: “heating system controller”) enabling an upset condition state further comprises the controller generating: a siren control to turn on at least one siren in at least one of: all grow rooms ([0056]: “send alerts regarding various detected states within the structure”), each grow room of the one or more grow rooms having the carbon dioxide level above the predefined threshold, and each grow room having the carbon dioxide level below the predefined threshold and wherein enabling the upset condition state further comprises the controller generating: a fire monitor output, wherein the fire monitor output is sent to a fire panel for relay to a fire department ([0056]: “Any system running the method can be configured to send these same alerts to the user with or without notifying law enforcement or a fire department.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lee and Ascherman to include the controller as taught by O’Hayer for the advantage of remotely reporting and managing the information detected by the sensors within the grow rooms.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20140104879 A) in view of Ascherman (U.S. Patent Application Publication No. 2016/0100531), as applied to claims 10-13 above, and further in view of Plum (U.S. Patent No. 2,282,210).
For claim 16, Lee as modified by Ascherman disclose the invention substantially as claimed, but fail to specifically show the system of claim 13 wherein the controller is further configured to: enable a power interruption state, wherein in the power interruption state the controller is unable to receiver sensor input from the one or more atmospheric sensors, and wherein in the power interruption state the controller is configured to generate: the fresh air damper signal to open the fresh air damper; the damper control signal to open the mixing damper; the relief damper control signal to open the relief air damper; the blower control signal to turn the blower on; the chilled water control signal to close the chilled water coil valve; and the room damper control signal to close each room damper of the one or more grow rooms. However, Plum teaches a system (as discussed on page 1, lines 1-4) comprising a controller (page 3, col. 2, lines 65-70: master control panel 120), wherein the controller is further configured to: enable a power interruption state, wherein in the power interruption state the controller is unable to receiver sensor input from the one or more atmospheric sensors (page 4, col.1 lines 43-46: pressure regulators are the sensors that respond to differences in pressure, here the pressure regulators are electrically connected to the master control panel; (page 7, col. 2, lines 18-23, lines 47-60 when power/electrical energy is cut off to the pressure regulators, dampers are closed and pressure is prevented within the grow room, thus the controller unable to receive sensor input), and wherein in the power interruption state the controller is configured to generate: the fresh air damper signal to open the fresh air damper; the damper control signal to open the mixing damper; the relief damper control signal to open the relief air damper; the blower control signal to turn the blower on; the chilled water control signal to close the chilled water coil valve; and the room damper control signal to close each room damper (page 2, col. 1, lines 41-45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lee and Ascherman to include the controller as taught by Plum for the advantage of operating the system in a more energy efficient manner.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20140104879 A) in view of Ascherman (U.S. Patent Application Publication No. 2016/0100531), as applied to claims 10-13 above, and further in view of Johnson (U.S. Patent Application Publication No. 2016/0010899).
For claim 21, Lee as modified by Ascherman disclose the invention substantially as claimed, but fail to specifically show the system of claim 10 wherein the controller is further configured to: control one or more growth lighting devices within the corresponding one or more grow rooms based on the exhaust condition state, wherein the one or more growth lighting devices is controlled to turn off after at least a set time when at least one of: the mixing damper is closed and the chilled water coil valve is closed. However, Johnson teaches a system comprising: wherein the controller (as discussed in [0086]: controllers) is further configured to: control one or more growth lighting devices within the corresponding one or more grow rooms based on the exhaust condition state, wherein the one or more growth lighting devices is controlled to turn off after at least a set time when at least one of: the mixing damper is closed and the chilled water coil valve is closed (as discussed in [0047]: “such as during times when plant lights are off and plants are not undergoing photosynthesis, CO.sub.2 to the enclosed space may be turned off, along with cooling, and heating provided to the enclosed space to ensure plants are maintained at an adequate temperature.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lee and Ascherman to include the controller as taught by Johnson for the advantage of maintaining optimal growth parameters within the indoor agricultural facility.


Response to Arguments
Applicant’s arguments with respect to claims 10-16 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643